Case 1:18-mc-25320 Document 30 Entered on FLSD Docket 04/09/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                                )
 IN RE: MARC JOHN RANDAZZA,                                      No. 18-MC-25320
                                                )
                                                )
         FLORIDA BAR # 625566                                       FINAL
                                                )               STATUS REPORT
                 Respondent.                    )
                                                )
        On May 8, 2020, the Court issued an Order requiring, inter alia, that Respondent, Marc J.

Randazza,

                provide this Court a status report under the above case number of
                any pending disciplinary charges, reviews or proceedings occurring
                anywhere on the 90th, 180th and 270th day from the entry of this
                Order, with a final status report due on April 10, 2021.
This is the final status report.1
        The following disciplinary charges, reviews or proceedings remain pending:

Reciprocal Discipline: 2

            Florida Supreme Court, Case No. SC19-188. This is the reciprocal proceeding arising

            from the same original, completed Nevada discipline as in this case. As previously

            reported, on July 7, 2020, the Referee issued a report and recommendation, and on

            September 3, 2020, the Supreme Court of Florida adopted the Referee’s report and

            recommendation and placed Respondent on a one-year probation. Respondent has

            been in full compliance with the terms of the probation.




    1
       April 10, 2021 is a Saturday.
    2
       The Original Discipline in Nevada was successfully completed on April 10, 2020, and it
was no longer pending at the time the May 8, 2020 Order in this case was issued. All other
reciprocal discipline has been successfully completed, as reported in the previous Status Reports.
Similarly, as previously reported, the Retzlaff matters were dismissed without further proceedings
brought.
Case 1:18-mc-25320 Document 30 Entered on FLSD Docket 04/09/2021 Page 2 of 3




Other Charges, Reviews, or Proceedings:

        As previously reported, on November 13, 2020, Respondent learned that an individual

named Don Karl Juravin filed an inquiry/complaint with The Florida Bar, File No. 2021-00,173

(2B). Respondent denied Juravin’s allegations. This matter was dismissed by The Florida Bar on

February 4, 2021. See Exhibit A.


        Respondent has not been placed on notice of any other disciplinary charges, reviews, or

proceedings as of or since the issuance of the May 8, 2020 Order. Respondent wishes to thank the

Court and the Committee for its handling of this matter, and it is Respondent’s understanding that

this is the final status report.



        Dated: April 9, 2020.                Respectfully submitted,
                                             /s/ Marc J. Randazza
                                             Marc J. Randazza (FL Bar No. 625566)
                                             RANDAZZA LEGAL GROUP, PLLC
                                             2764 Lake Sahara Drive, Suite 109
                                             Las Vegas, NV 89117
                                             Telephone: (702) 420-2001
                                             ecf@randazza.com
Case 1:18-mc-25320 Document 30 Entered on FLSD Docket 04/09/2021 Page 3 of 3




                                                                  Case No. 18-MC-25320

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of April 2020, I have caused to be served by

electronic mail to the Chair of the Ad Hoc Committee on Attorney Admissions, Peer Review and

Attorney Grievance, as follows:


       Clinton S. Payne, Esq., Chair
       Hinshaw & Culbertson, LLP
       2525 Ponce de Leon Blvd, 4th Floor
       Coral Gables, FL 33134
       cpayne@hinshawlaw.com


                                            /s/ Marc J. Randazza
                                            Marc J. Randazza, 625566
                                            RANDAZZA LEGAL GROUP, PLLC
